Upon consideration of the petition filed by Respondent on the 26th of March 2019 in this matter for a writ of certiorari to review the order of the District Court, Haywood County, the following order was entered and is hereby certified to the District Court of that County:
"Allowed by order of the Court in conference, this the 24th of April 2019."
In accordance with the Order entered on the 22nd of April 2019 extending time to file Respondent's brief, the Respondent shall have up to and including the 15th day of May 2019 to file and serve his/her brief with this Court. Subsequent briefs filed by the parties shall be due in accordance with the Rules of Appellate Procedure.